Citation Nr: 1624606	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-10 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an initial evaluation in excess of 60 percent for coronary artery disease, status post myocardial infarction and stents.

3.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) with a depressive disorder, currently evaluated as 50 percent disabling.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an eye disorder manifested by loss of sight.

7.  Entitlement to service connection for bradycardia.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a left renal cyst.


REPRESENTATION

Appellant represented by:	Ashley B. Thomas, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970 which service included service in the Republic of Vietnam from October 1969 to November 1970.

This matter comes to the Board of Veterans' Appeal (Board) from March 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Given the Veteran's claim regarding being unable to work because of, among other things, his service-connected PTSD, the Board finds that the above rating claims includes a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In March 2016, the Veteran withdrew his personal hearing request.

The claim for a TDIU prior to January 11, 2012, the claim for higher evaluations for coronary artery disease, PTSD with depressive disorder, and hypertension, the applications to reopen claims of service connection for diabetes mellitus and for an eye disorder manifested by loss of sight, and the claims of service connection for bradycardia, hypertension, and a left renal cyst are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From January 11, 2012, the Veteran is service-connected for coronary artery disease, status post myocardial infarction and stents, rated as 60 percent disabling, PTSD with a depressive disorder rated as 50 percent disabling, tinnitus rated as 10 percent disabling, and bilateral hearing loss rated as 0 percent disabling and his service-connected disabilities preclude him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

From January 11, 2012, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  Id.  

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

The Veteran filed the underlying claims on June 23, 2011.  As of January 11, 2012, service connection was in effect for coronary artery disease, status post myocardial infarction and stents, rated as 60 percent, PTSD with a depressive disorder rated as 50 percent, tinnitus rated as 10 percent, and bilateral hearing loss rated as 0 percent.  Thus, he meets the minimum schedular threshold requirement of a combined disability rating of 70 percent or more to be considered for a TDIU rating because he has a combined disability rating of 80 percent as of January 11, 2012.  38 C.F.R. § 4.16(a).  As such, the next question for the Board to consider is whether his service-connected disabilities render him incapable of substantial gainful employment from January 11, 2012.  38 C.F.R. § 4.16(a).  

In this regard, the December 2012 VA psychiatric examiner, a Ph.D., opined that the Veteran's service-connected PTSD with a depressive disorder did not render him unable to secure and maintain substantially gainful employment.  Specifically, after a clinical interview, a review of the record on appeal, and psychiatric testing, the VA examiner opined as follows:

It is the opinion of this examiner that the Veteran's symptoms of posttraumatic stress disorder alone do not preclude him from securing or maintaining substantially gainful employment.  His symptoms of PTSD do not impact his ability to engage in physical and/or sedentary work if he so chooses.  Based on the Veteran's current level of functioning, he appears capable of sedentary, flexibly scheduled employment with limited stress/responsibility and limited/minimal interaction with staff and/or customers, if applicable.  This opinion is based solely on the Veteran's mental health related functioning and does not account for any physical difficulties that he may be experiencing.  The rationale for this opinion is based on review of the Veteran's C-file, CPRS mental health records, subjective reported level of symptoms, DSM-IV diagnostic criteria, diagnostic clinical interview, objective test results from this examination, and training and experience of this examiner.

On the other hand, in the March 2016 psychiatric evaluation prepared by a medical doctor it was opined that the Veteran's service-connected PTSD with a depressive disorder, when taken together with his other service connected disabilities, renders him unemployable.  Specifically, after a clinical interview, a review of the record on appeal, and psychiatric testing, the private examiner opined as follows:

My diagnostic impression is of 309.81 Post Traumatic Stress Disorder, Chronic and Depressive Disorder secondary to his s/c PTSD.  He has lost his capacity for accurate threat discrimination and sees danger everywhere.  This appears in paranoid dimensions (which he tries to hide when interviewed) . . .  My opinion after reviewing all of the evidence to date is that Mr. [redacted]'s social and occupational functioning is markedly impaired by his s/c PTSD.  I am not aware of any occupations he could sustain given his condition. 

If we separate the effects of his physical diseases and look only at restrictions due to his s/c PTSD Mr. [redacted] would also be precluded from gainful employment.  His PTSD has such a negative effect on his problem solving, social relationships, and executive functioning that he is rendered unemployable.  It is probable that this level of dysfunction has been present since at least 2010. 

Given the above medical opinions provided by qualified experts after a review of the record on appeal, a clinical interview, and psychiatric testing the Board finds that the evidence, both positive and negative, as to whether the Veteran's service connected disabilities, acting together, rendered him incapable of substantial gainful employment from January 11, 2012, is at least in equipoise.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that they do. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Therefore, the Board finds that the most probative evidence of record shows that the Veteran's service-connected disabilities also render him incapable of substantial gainful employment also from January 11, 2012, the criteria for a TDIU have been met, and a TDIU is warranted from January 11, 2012.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.16(a).  

Lastly, and as noted above, the record shows that the Veteran's claim has been pending since June 23, 2011 (i.e., the date he filed the underlying increased rating claims).  However, the Board finds that it need not discuss in the current decision the issue of whether the Veteran is entitled to a TDIU prior to January 11, 2012, because this issue is addressed in the below remand.


ORDER

Subject to the law and regulations governing the payment of monetary benefits, TDIU benefits are granted from January 11, 2012.

REMAND

As to all the remaining issues on appeal, the record shows that the Veteran receives ongoing VA treatment.  However, his post-December 2013 VA treatment records have not been associated with the claims file.  Therefore, the Board finds that a remand to associate these records with the claims file is required before the Board can adjudicate any of his other claims.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As to the claims for increased ratings for PTSD with a depressive disorder and bilateral hearing loss, given the above development the Board also finds that a remand is required to provide the Veteran with new VA examinations which takes into account his updated treatment since his last PTSD examination in 2012 and last audio examination in 2011.  See 38 U.S.C.A. § 5103A(d) (West 2014); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

As to the claims of service connection for bradycardia, hypertension, and a left renal cyst as well as the claim for a higher evaluation for coronary artery disease, the Board finds that a remand is required to provide the Veteran with a statement of the case (SOC) because the AOJ did not issue one after it received the December 2014 notice of disagreement to the December 2013 rating decision that denied these claims.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the claim for a TDIU prior to January 11, 2012, the Board finds that this claim must also be remanded because its outcome is inextricably intertwined with the outcome of the above claims to reopen and service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, these issues are REMANDED for the following actions:

1.  Associate with the claims file all of the Veteran's post-December 2013 treatment records from the Biloxi and Mobil VA Medical Centers.

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any in-service problems with diabetes mellitus and his vision and any continued problems since that time as well as any current problems due to his PTSD and hearing loss.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  As to the claims of service connection for bradycardia, hypertension, and a left renal cyst as well as the claim for a higher evaluation for coronary artery disease, issue the Veteran and his representative a SOC.  Thereafter only return to the Board those issues for which he perfects an appeal by filing a timely Substantive Appeal.

5.  Schedule the Veteran for an examination to determine the severity of his PTSD with a depressive disorder.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to thereafter identify all adverse psychiatric pathology found to be present.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.

6.  Schedule the Veteran for an examination to determine the severity of his bilateral hearing loss.  The claims folder must be made available to and reviewed by the examiner.  The examiner is to thereafter identify all low adverse pathology found to be present.  A complete rationale with citation to relevant evidence found in the claims file should be provided for each opinion offered.

7.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case that gives them notice of all the evidence added to the record since the December 2013 SOC including the March 2016 private psychiatric evaluation.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


